Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. 
	
Election/Restrictions
The applicant has elected Group I (claims 1-2) and the species of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 without traverse.
This restriction is been maintained and made FINAL.  See previous action for the reasons of applying restriction. 

Objections
Claim(s) 1-2 and withdrawn claim 3 is/are objected to because of the following informalities:  the structures are illegible.  Appropriate correction is required.
The specification is/are objected to because of the following informalities:  the structures are illegible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 1-2 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 fails to define uncertain limitations of “X”, “Ar1”, “Ar2”, “Ar3”, “Ar4”, “Ar5”, and “Ar6” group. 
Claim 2 is rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1, because the recited hydrogen and alkyoxy are not species of alkyl of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding “breath of the claims” and “nature of the invention”, claim 1 appears to claim a generic spirolgrid nano polymer comprising conjugated repeating units with the claimed “spirofluorene like groups” and “Ar’s” and “X”. The breadth of the claimed application is broad and would not enable a person skilled in the art to make and use the claimed invention without undue experimentation.  The above 112b rejections supports this position. 
Regarding “state of the prior art”, no prior arts have shown enablement to produce the claimed polymer with a comprising conjugated repeating units, particularly for species of X being N or O and species being the claimed Ar3.  The closest prior art, Bian (Chem. Asian. J. 2009, 4, 1386-1400, Fig6-7) shows a conjugated polymer of:

    PNG
    media_image2.png
    344
    659
    media_image2.png
    Greyscale
 Bian does not show enablement to produce the claimed spirolgrid nano polymers, particularly for species of X that has not been defined. The above 112b rejections supports this position.
Regarding “level of one of ordinary skill”, in view of prior arts and the scope of claims 1-2, the amount of directions for material selection and synthetic routes are not sufficiently provided for enable a person skilled in the art to make, particularly for species of X and species Ar’s that has not been defined.   A definite material selection including monomer, solvent, catalyst, etc. and synthetic route including mechanism, synthetic parameters (temperature, pressure, etc.) are required to practice the claimed polymer.
Regarding “predictability in the art”, no prior arts predict there is reasonable expectation of success to produce the claimed polymer, particularly for species of X and species Ar’s that has not been defined.   No prior arts in the field of producing conductive polymers have made a suggestion to modify, to establish reasonable expectation of making the claimed spirolgrid nano polymer.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The amount of directions for material selection is not sufficiently provided for enable a person skilled in the art to make and use the claimed invention without undue experimentation.  The specification does not teach how to make and use at least one embodiment encompassed by the claims as a whole without undue experimentation. The specification was not enabling due to the lack of direction provided in the application at the time of filing because there was no indication whether the specific material are processed or how their properties are measured to practice the claimed invention. A definite material selection is required to practice the claimed composition. The present application lacks an adequate disclosure of how to practice the composition. The quantity of experimentation needed to achieve the claimed melt index via polycarbonate appears infinite, because no specific polymer has been indicated to be used.  Therefore, the instant specification is insufficient, coupled with information known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.